AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Western District of Virginia [~]

United States of America )
Plaintiff )
Vv. ) Case No. 4:18-cr-00033
Carl Ray Kennedy )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and ] appear in this case as counsel for:

Carl Ray Kennedy, Defendant

  

Date: 12/04/2018

\ Attorngl’'s signdture

Michael A. Nicholas, 80749

Printed name and bar number
Daniel Medley & Kirby, P.C.
110 N. Union St.
Danville, VA 24541

Address

mnicholas@dmklawfirm.com
E-mail address

(434) 792-3911

Telephone number

(434) 793-5724
FAX number

Case 4:18-cr-00033-JLK Document 7 Filed 12/04/18 Page 1of1 Pageid#: 11
